

	

		IIA 

		109th CONGRESS

		1st Session

		S. J. RES. 5

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2005

			Mrs. Feinstein (for

			 herself, Ms. Snowe,

			 Mr. McCain, Mr.

			 Chafee, Mrs. Murray,

			 Mr. Jeffords, Mr. Durbin, Mr.

			 Lieberman, Mr. Leahy,

			 Mr. Lautenberg, Mrs. Boxer, Ms.

			 Cantwell, Mr. Akaka, and

			 Mr. Reed) introduced the following joint

			 resolution; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		JOINT RESOLUTION

		Expressing the sense of Congress that the

		  United States should act to reduce greenhouse gas emissions.

	

	

		

			Whereas in May 1992, the

			 Senate gave advice and consent to the ratification of the United Nations

			 Framework Convention on Climate Change with the intent of reducing global

			 manmade emissions of greenhouse gases, which committed the United States (along

			 with other developed countries) to a nonbinding target of containing emissions

			 levels at 1990 rates by 2000;

		

			Whereas the United Nations

			 Framework Convention on Climate Change was signed by President George Herbert

			 Walker Bush and took effect in March 1994;

		

			Whereas in December 1997, at

			 the United Nations Framework Convention on Climate Change conference of the

			 parties, the Kyoto Protocol, which set targets for reductions in the greenhouse

			 gas emissions of industrialized countries, was established based on principles

			 described in the 1992 framework agreement;

		

			Whereas on February 16, 2005,

			 the Kyoto Protocol will take effect, at which time more than 30 industrialized

			 countries will be legally bound to meet quantitative targets for reducing or

			 limiting the greenhouse gas emissions of those countries, an international

			 carbon trading market will be established through an emissions trading program

			 (which was originally proposed by the United States and enables any

			 industrialized country to buy or sell emissions credits), and the clean

			 development mechanism, which provides opportunities to invest in projects in

			 developing countries that limit emissions while promoting sustainable

			 development, will begin full operation;

		

			Whereas 141 nations

			 (including Canada, China, the European Union, India, Japan, and Russia) have

			 ratified the Kyoto Protocol;

		

			Whereas the United States is

			 the only member of the Group of 8 that has not ratified the Kyoto

			 Protocol;

		

			Whereas, according to the

			 National Academy of Sciences, Greenhouse gases are accumulating in

			 Earth’s atmosphere as a result of human activities, causing surface air

			 temperatures and subsurface ocean temperatures to rise . . . Human-induced

			 warming and associated sea level rises are expected to continue through the

			 21st century.;

		

			Whereas the Administrator of

			 the Environmental Protection Agency stated that Scientists know for

			 certain that human activities are changing the composition of Earth’s

			 atmosphere. Increasing levels of greenhouse gases, like carbon dioxide, in the

			 atmosphere since pre-industrial times have been well documented. There is no

			 doubt this atmospheric buildup of carbon dioxide and other greenhouse gases is

			 largely the result of human activities.;

		

			Whereas major scientific

			 organizations (including the American Association for the Advancement of

			 Science, the American Meteorological Society, and the American Geophysical

			 Union) have issued statements acknowledging the compelling scientific evidence

			 of human modification of climate;

		

			Whereas in 2001, the

			 Intergovernmental Panel on Climate Change estimated that global average

			 temperatures have risen by approximately 1 degree Fahrenheit in the past

			 century;

		

			Whereas the report entitled

			 Our Changing Planet: The U.S. Climate Change Science Program for Fiscal

			 Years 2004 and 2005 states that Atmospheric concentrations of

			 carbon dioxide and methane have been increasing for about two centuries as a

			 result of human activities and are now higher than they have been for over

			 400,000 years.;

		

			Whereas according to the

			 Arctic climate impact assessment published in November 2004, the Arctic is

			 warming almost twice as fast as the rest of the planet, and winter temperatures

			 in Alaska have increased approximately 5 to 7 degrees Fahrenheit over the past

			 50 years;

		

			Whereas scientists at the

			 Hadley Centre for Climate Prediction and Research in the United Kingdom have

			 estimated that manmade climate change has already doubled the risk of heat

			 waves, such as the heat wave that caused more than 15,000 deaths in Europe in

			 2003;

		

			Whereas scientists at the

			 international conference entitled Avoiding Dangerous Climate

			 Change, held in Exeter, England, from February 1, 2005, through

			 February 3, 2005, predicted that an increase in temperature of 1.8 degrees

			 Fahrenheit (which could occur within 25 years) would cause a decline in food

			 production, water shortages, and a net loss of gross domestic product in some

			 developing countries;

		

			Whereas scientists at the

			 international conference entitled Avoiding Dangerous Climate

			 Change predicted that an increase in temperature of 3.6 degrees

			 Fahrenheit (which could occur before 2050) could cause a substantial loss of

			 Arctic Sea ice, widespread bleaching of coral reefs, an increased frequency of

			 forest fires, and rivers to become too warm to support trout and salmon, and,

			 in developing countries, would cause an increased risk of hunger, water

			 shortages that would affect an additional 1,500,000,000 people, and significant

			 losses of gross domestic product in some countries;

		

			Whereas scientists at the

			 international conference entitled Avoiding Dangerous Climate

			 Change predicted that an increase in temperature of 5.4 degrees

			 Fahrenheit (which could occur before 2070) would cause irreversible damage to

			 the Amazon rainforest, destruction of many coral reefs, a rapid increase in

			 hunger, large losses in crop production in certain regions, which could affect

			 as many as 5,500,000,000 people, and water shortages that would affect an

			 additional 3,000,000,000 people;

		

			Whereas scientists at the

			 international conference entitled Avoiding Dangerous Climate

			 Change predicted that an increase in temperature of greater than 5.4

			 degrees Fahrenheit (which could occur after 2070) would cause certain regions

			 to become unsuitable for food production, and have a substantial effect on the

			 global gross domestic product;

		

			Whereas in the United States,

			 multiple mechanisms (including market cap and trade programs) exist to carry

			 out mitigation of climate change, sequestration activities in agricultural

			 sectors, and development of new technologies such as clean coal and hydrogen

			 vehicles; and

		

			Whereas, because the United

			 States has critical economic and other interests in international climate

			 policy, it is in the best interest of the United States to play an active role

			 in any international discussion on climate policy: Now, therefore, be it

		

	

		

			1.That it is the

			 sense of Congress that the United States should demonstrate international

			 leadership and responsibility regarding reducing the health, environmental, and

			 economic risks posed by climate change by—

			

				(1)

				carrying out reasonable and

			 responsible actions to ensure significant and meaningful reductions in

			 emissions of all greenhouse gases;

			

				(2)

				generating climate-friendly

			 technologies by enacting and implementing policies and programs to address all

			 greenhouse gas emissions to promote sustained economic growth;

			

				(3)

				participating in

			 international negotiations under the United Nations Framework Convention on

			 Climate Change to achieve significant, long-term, cost-effective reductions in

			 global greenhouse gas emissions; and

			

				(4)

				supporting the establishment

			 of a long-term objective to prevent the global average temperature from

			 increasing by greater than 3.6 degrees Fahrenheit above preindustrial

			 levels.

			2.The Secretary of State is authorized to and

			 shall engage in efforts with other Federal agencies to lead international

			 negotiations to mitigate impacts of global warning.

		

